



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



West Kelowna (District) v. Newcomb,









2015 BCCA 5




Date: 20150109

Docket: CA041172

Between:

District of West
Kelowna

Respondent

(Plaintiff)

And

Keith Newcomb

Respondent/
Appellant on Cross Appeal

(Defendant)

And

Attorney General
of British Columbia

Appellant/
Respondent on Cross Appeal

(Respondent pursuant to
the
Constitutional
Question Act
, R.S.B.C. 1996, c. 68)






Before:



The Honourable Mr. Justice Donald

The Honourable Madam Justice MacKenzie

The Honourable Mr. Justice Goepel




On appeal from:  An
order of the Supreme Court of British Columbia,
dated August 6, 2013 (
West Kelowna (District) v. Newcombe
,
2013 BCSC 1411 and 2013 BCSC 2299, Kelowna Docket 88402)




Counsel for the Appellant:



N. E. Brown





Counsel for the Respondent,
  District of West Kelowna:



B. Williamson





Counsel for the Respondent, Keith Newcomb:



W. P. Lightbody, Q.C.
and R. S. Watts





Place and Date of Hearing:



Vancouver, British
  Columbia

October 21 and 22,
  2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 9, 2015









Written Reasons by:





The Honourable Madam Justice MacKenzie





Concurred in by:





The Honourable Mr. Justice Donald

The Honourable Mr. Justice Goepel






Summary:

Mr. Newcomb moored his
houseboat on Okanagan Lake in breach of certain provisions of a municipal bylaw
and a licence of occupation that only permitted temporary moorage when
accessory to the use of the immediately abutting upland parcel. Mr. Newcomb did
not own an upland parcel. The District, relying on its licence and on the bylaw,
applied for declaratory and injunctive relief against Mr. Newcomb. Mr.
Newcomb responded by challenging the constitutional validity of the bylaw and
the licence on the ground that they are, in pith and substance, about
navigation and shipping and therefore outside the jurisdiction of the
municipalitys legislative competence. The chambers judge found both the licence
and the bylaw to be constitutionally valid as being in pith and substance about
land use and regulation of land use under property and civil rights and matters
of a merely local or private nature, both within provincial jurisdiction. While
finding the bylaw and the licence did not purport to regulate the operation of
boats or other marine vessels, the judge determined they did impact moorage by
permitting temporary boat and buoy moorage only if accessory to the use of
immediately abutting upland parcels. Applying the doctrine of
interjurisdictional immunity, the judge held the licence and the bylaw could
not prohibit temporary moorage of vessels which falls within the protected core
of shipping and navigation. The judge therefore concluded both the bylaw and
the licence must be read down. The Province appealed the judges order on the
basis she erred in applying the doctrine of interjurisdictional immunity to the
licence. Mr. Newcomb cross-appealed contending the judge erred in her
application of the relevant constitutional division of powers principles and in
failing to award him costs.

Held: Appeal dismissed;
cross-appeal allowed in part. During the hearing of the appeal, the parties
agreed the judges order be amended to separate her declaration as to the
licence from her declaration regarding the bylaw. The Province thus abandoned
its appeal. As to the cross-appeal, the chambers judge correctly applied
settled principles of constitutional law in determining the bylaw was in pith
and substance within provincial jurisdiction. In addition, the judge correctly
read down the bylaw, by applying the doctrine of interjurisdictional immunity, in
order to avoid it infringing upon exclusive federal jurisdiction over
navigation and shipping. The judge did, however, err in determining the
District was the successful party in the litigation. Accordingly, Mr. Newcombs
cross-appeal is allowed only to the extent of setting aside the judges order
as to costs so that the District and Mr. Newcomb bear their own costs of the
proceeding in the court below. The District is to receive 80 per cent of its
costs on appeal.


Reasons for Judgment of the Honourable
Madam Justice MacKenzie:

[1]

The issue in this appeal is whether certain sections of a municipal
bylaw restricting the moorage of vessels are unconstitutional on the ground
that they are, in pith and substance, about navigation and shipping, which fall
under the powers of Parliament (enumerated as head 10 of the Classes of
Subjects under s. 91 of the
Constitution Act, 1867
), and are therefore
outside the jurisdiction of the municipalitys legislative competence.

Background

[2]

The Regional District of Central Okanagans Zoning Bylaw 2000
No. 871 was made applicable to the District of West Kelowna (the
District) upon its incorporation by Letters Patent in December 2007; it was
amended in 2009 by the adoption by the District of Zoning Bylaw Amendment 2009
No. 871.202 providing for the addition of s. 5.3, W1 Water Use
(Recreational) Zone (W1 Zone) (together Bylaw 871). The W1 Zone provisions
permit temporary boat moorage accessory to the use of the immediately abutting
upland parcel.

[3]

A Licence of Occupation (the Licence) was granted in 2010 by the
Province of British Columbia to the District pursuant to s. 39 of the
Land
Act,
R.S.B.C. 1996, c. 245, over Crown foreshore of a portion of
Okanagan Lake fronting on Gellatly Bay, for public recreation and park purposes.
The area subject to the Licence (the Licence Area) represents a small portion
of the area covered by the W1 Zone.

[4]

Keith Newcomb moored his houseboat in Gellatly Bay until the District
issued a notice to relocate in June 2010 pursuant to the Licence.
Mr. Newcomb then moved his houseboat to other parts of Okanagan Lake,
still within the W1 Zone. Mr. Newcomb did not own an upland parcel.

[5]

The District, relying on its Licence and on the W1 Zone provisions of Bylaw 871,
applied to the Supreme Court of British Columbia for declaratory and injunctive
relief against Mr. Newcomb. Specifically, the District sought in its notice
of application:

1.         A
declaration that the Defendant Keith Newcomb by mooring his houseboat within
the Licence Area  was in breach of the Licence of Occupation granted by the Province
to the District of West Kelowna over a portion of Gellatly Bay.

2.         A
permanent injunction restraining the Defendant Keith Newcomb and all other
persons having notice of the order from mooring any houseboat or other vessel
within the Licence Area.

3.         A
declaration that the Defendant Keith Newcomb is in breach of the provisions of
the W1 Zone by mooring his houseboat within the waters of Okanagan Lake subject
to the W1 Zone regulations.

4.         A
permanent injunction restraining the Defendant Keith Newcomb and all other
persons having notice of the order from mooring any houseboat or other vessel
in the W1 Zone and from using or occupying any houseboat or other vessel for
residential purposes in the W1 Zone.

5.         Costs in favour of the District
of West Kelowna.

[6]

Mr. Newcomb responded by challenging: (i) the constitutional
validity of Bylaw 871; (ii) the Districts ability to restrict vessels
from entering the Licence Area; (iii) the Districts locating of buoys
(with signs prohibiting moorage) in the Licence Area; and (iv) the Provinces
constitutional jurisdiction to issue the Letters Patent to incorporate the
District (including lands under Okanagan Lake, offshore of the District, to the
centre of the lake).

[7]

Alternatively, Mr. Newcomb contended the Letters Patent did not
give the District jurisdiction to pass a bylaw regulating shipping and
navigation, a matter exclusively within federal jurisdiction.

[8]

Mr. Newcomb did not challenge the constitutionality of the Licence or
raise that issue in his pleadings. The Province took no position on the
validity of Bylaw 871, but sought to uphold the Letters Patent.

Legislation

[9]

The relevant Bylaw 871 provisions that create the W1 Zone read:




5.3



WATER
  USE                                                   W1
(Recreational)

Purpose: To provide recreational opportunities,
  preserve and protect the natural qualities of Okanagan Lake, and provide for
  the orderly development of boat docks and moorage facilities associated
  directly with upland uses.





PERMITTED USES TABLE FOR W1 ZONE





5.3.1



Permitted uses,
  buildings and structures:









.1



Temporary boat moorage
  accessory to the use of the immediately abutting upland
parcel
;









.2



Boat launching
  facilities;









.3



Beach and water-based
  recreational activities;









.4



Environmental
  conservation activities;









.5



Docks, piers, wharves
  and mooring
buoys
, accessory to the use of the immediately abutting
  upland parcel;









.6



Boat lifts other than
  overhead boat lift mechanisms.





5.3.2



Prohibited uses,
  buildings and structures:









.1



Moorage of floating
  residential structures such as houseboats;









.2



Boat houses and boat
  shelters;









.3



Use
  of a vessel for residential purposes.

















REGULATIONS TABLE FOR W1 ZONE





Column 1



Column 2





5.3.3



Maximum number of docks
  or piers or wharves or mooring
buoys
allowed for each immediately
  abutting upland parcel.



1 per immediately
  abutting upland
parcel
.





[Note: Docks, piers,
  wharves and mooring buoys must conform to all federal and provincial
  government legislation such as the Crown Land Use Operational Policy for
  Private Moorage, current Private Moorage Guidelines, Fisheries Act, Water Act
  and Navigable Water Protection Act.]













[10]

The Licence provisions relevant to this appeal state:

Land means that
part or those parts of the following described land shown outlined by bold line
on the schedule attached to this Agreement entitled Legal Description
Schedule:

All that unsurveyed Crown foreshore
being part of the bed of Okanagan Lake and fronting on Gellatly Bay, Osoyoos
Division Yale District, containing 47.90 hectares, more or less,

except for those parts of the land
that, on the Commencement Date, consist of highways (as defined in the
Transportation
Act
);



2.1       On the
terms and conditions set out in this Agreement, we grant you a licence of
occupation of the Land for public recreation and park purposes, and you
acknowledge this licence of occupation does not grant you exclusive use and
occupancy of the Land.



4.1       You must



(f)      use
and occupy the Land only in accordance with and for the purposes set out in
section 2.1;

Decision of the Chambers Judge

[11]

The judge did not address the Provinces jurisdiction to issue the
Letters Patent, but she held the Province had both the proprietary right and
constitutional right to grant the Licence. The judge found Mr. Newcomb was
challenging any interpretation of the Licence which purported to restrict or
regulate navigation, mooring and anchoring and that, since Mr. Newcombs
constitutional challenge to the W1 Zone provisions of Bylaw 871 was also
advanced on that basis, the judge addressed the constitutional validity of the
Licence and Bylaw 871 together.

[12]

Ultimately, the judge found the portion of Bylaw 871 creating and
defining the W1 Zone to be constitutionally valid as being in pith and
substance about land use and regulation of land use under property and civil
rights (s. 92(13)), and matters of a merely local or private nature (s.
92(16)), both within provincial jurisdiction under the
Constitution Act, 1867
(U.K.), 30 & 31 Vict., c. 3.

[13]

While finding Bylaw 871 did not purport to regulate the operation of
boats or other marine vessels, the judge determined it did impact moorage by
permitting temporary boat moorage and moorage buoys only if accessory to the
use of the immediately abutting upland parcel. Applying the doctrine of
interjurisdictional immunity to Bylaw 871, the judge held it could not prohibit
temporary moorage of vessels which falls within the protected core of
shipping and navigation, a matter exclusively within federal jurisdiction.

[14]

The judge applied the same analysis to the Licence to the extent it
prohibited even temporary moorage directly associated with the active use of
recreational vessels within the Licence Area. Thus, the judge concluded both
the W1 Zone provisions of Bylaw 871 and the Licence must be read down so as to
have no application to temporary moorage, directly incidental and related to,
the active recreational use of vessels in the waters within the W1 Zone (para.
49). Nevertheless, she found Mr. Newcomb to be in breach of the Licence
and the W1 Zone provisions by mooring his houseboat for times and purposes
that were not temporary and not directly incidental and related to his active
and recreational use of [his houseboat] the M.S. Grace (para. 53).

[15]

The judge made the following order:

THIS COURT DECLARES that:

1.         the Licence
of Occupation Number 344874 issued to the Plaintiff June 25, 2010 (the
Licence of Occupation) and District of West Kelowna Zoning Amendment Bylaw
871.202 (the Bylaw or W1 Zone) do not make impermissible temporary moorage,
directly incidental and related to, the active recreational use of vessels;

2.         the
Defendant, Keith Newcomb, by mooring his houseboat within the Licence Area, to
and including July 17, 2010, was in breach of the Licence of Occupation; and

3.         the
Defendant, Keith Newcomb, has breached the provisions of the W1 Zone by mooring
his houseboat, the M.S. Grace, within the waters of Okanagan Lake subject to
the W1 Zone regulations, for times and purposes that were not temporary and not
directly incidental and related to his active recreational use of the M.S.
Grace.

THIS COURT ORDERS that:

1.         the
Defendant, Keith Newcomb, and all other persons having notice of this order,
are restrained from mooring any houseboat or any other vessel within the
Licence Area and within the W1 Zone, for any time or any purpose which is not
temporary and not directly related and incidental to the recreational use of
the houseboat or vessel; and

2.         the Defendant pay costs to the
Plaintiff on Scale B.

Preliminary Issue

[16]

The Province takes no position on the
vires
of the Districts
Bylaw 871. The Province appealed the judges order on the basis that she erred
in applying the doctrine of interjurisdictional immunity to the Licence which
is not a legislative instrument to which constitutional division of powers principles
apply. Rather, the Province submitted the Licence is a contractual tenure
document. The Province sought the removal of the reference to the Licence from
para. 1 of the judges order.

[17]

However, during the hearing of its appeal, the Province acknowledged an
appeal may only be brought from an order of the court below and not from the
reasoning that resulted in the order. The Province agreed, based on a proper
interpretation of the Licence, that the judges order is correct. That is, the
Licence cannot preclude temporary moorage directly incidental and related to
the active recreational use of vessels. Subject to the outcome of Mr. Newcombs
cross-appeal, the parties agreed the judges order be amended to separate her
declaration as to the Licence from her declaration regarding the W1 Zone
provisions of Bylaw 871. The wording would not substantially change, nor would
its effect. The Province therefore abandoned its appeal.

The Cross-Appeal

[18]

As the Province abandoned its appeal, I will only address Mr. Newcombs
cross-appeal. Mr. Newcomb contends the judge erred:

1.     in concluding the W1
Zone provisions of Bylaw 871 were constitutionally valid as being in pith and
substance related to property and civil rights in the province; and

2.     in
failing to award him costs on the basis of divided success in the proceeding,
and in concluding the case was not one of public interest that warranted either
costs in his favour, or alternatively, warranted making no award of costs.

Issue #1

The Relevant Constitutional Principles

[19]

To begin, it is necessary to set out the appropriate approach to the
division of powers analysis. The Province provided a useful summary, which I
have followed in setting out the principles relevant to this case:

1.       A division of
powers analysis asks the following questions:

(a)      What
is the pith and substance of the challenged law?  This includes consideration
of whether there is a dual aspect (provincial and federal) to the subject
matter.

(b)      If
the legislation is
intra vires
the Province, i.e. valid provincial
legislation, does it encroach too far on the federal sphere, either by:

i.      impairing
the core of a federal undertaking or head of power (interjurisdictional
immunity);

ii.     creating
an operational conflict with valid federal legislation (paramountcy); or

iii.     frustrating the
purpose of a federal legislative scheme (paramountcy)?

See
Reference re Securities Act,
2011 SCC 66 at paras.

63-66
; Québec (Attorney General) v. Canadian
Owners and Pilots Association,
2010 SCC 39 (
COPA
) at

paras.
66-74; and
Québec (Attorney General) v. Lacombe,
2010 SCC 38 at paras.
118-119.

2.       The pith and substance
analysis requires consideration and examination of the purpose of the
legislation and its effect. Determining the pith and substance of the
challenged law has two steps:

(i)       the
challenged law must be characterized by identifying its matter; and

(ii)       the
Constitution Act,
1867,
must be interpreted to assign the matter to either a provincial or
federal head of power. Identifying the matter or pith and substance of a
law is to identify its dominant and most important characteristic.

See
Reference re Securities
Act
at paras. 63-65;
Kitkatla Band v. British Columbia (Minister of
Small Business, Tourism and Culture)
, 2002 SCC 31 at paras. 52-58; and
Canadian
Western Bank v. Alberta,
2007 SCC 22 at paras. 27-31.

3.       Where
the matter or pith and substance of an enactment, or part of an enactment,
falls within a class of subject allocated
exclusively
to the provincial
legislatures by s. 92 of the
Constitution Act
,
1867
, then
any incidental effects the enactment may have on federal jurisdiction do not
affect its validity:
Canadian Western Bank
at para. 28; and
Chatterjee
v. Ontario (Attorney General
), 2009 SCC 19 at paras. 29-30.

4.       As described in
Reference
re Securities Act
at para. 66:

the same subject or matter may possess both federal and
provincial aspects. This means that a federal law may govern a matter from one
perspective and a provincial law from another. The federal law pursues an
objective that in pith and substance falls within Parliaments jurisdiction, while
the provincial law pursues a different objective that falls within provincial
jurisdiction (
Canadian Western Bank
, at para. 30). This concept,
known as the double aspect doctrine, allows for the
concurrent application
of both federal and provincial legislation, but it does not create
concurrent
jurisdiction
over a matter  [emphasis in original]

5.       The
provincial legislative jurisdiction over property and civil rights is broad in
scope and is often referred to as a partial residual jurisdiction:
Reference
re Assisted Human Reproduction Act
, 2010 SCC 61 at para. 262. Provincial
jurisdiction is a significant power and it cannot be eviscerated by a federal
head of power in the absence of operational conflict or impairment of
Parliaments core legislative jurisdiction:
Reference re Assisted Human
Reproduction Act
at paras. 262-264;
Canadian Western Bank
at para. 50;
and
Reference re Securities Act
at para. 71.

6.       The doctrine
of interjurisdictional immunity recognizes that the classes of subject in
ss. 91 and 92 must be assured a basic, minimum and unassailable content
(p. 839) immune from the application of legislation enacted by the other
level of government (
Canadian Western Bank
at para. 33, citing
Bell
Canada v. Quebec (Commission de la santé et de la securité du travail)
,
[1988] 1 S.C.R. 749). In
Canadian Western Bank
at paras. 33-35 and
48-53, and
British Columbia (Attorney General) v. Lafarge Canada Inc.,
2007
SCC 23 at paras. 41-43 and 72-73, the Court adopted a restricted test for the
doctrines application: interjurisdictional immunity will only protect against
an intrusion which impairs the core of the legislative power of the other
level of government. The impugned legislation is then inapplicable to matters
otherwise impaired within the federal core.

7.       There is
a two-pronged test that must be met to trigger the application of the doctrine of
interjurisdictional immunity. In
COPA
, the Court explained at
para. 27:

The first step is to determine whether the provincial law
trenches
on the protected "core" of a federal competence
.
If it
does, the second step is to determine whether the provincial laws effect on
the exercise of the protected federal power is
sufficiently serious
to
invoke the doctrine of interjurisdictional immunity.  [emphasis in original]

The Positions of the Parties

[20]

The District takes no issue with the judges decision to read down the
W1 Zone provisions of Bylaw 871 by applying interjurisdictional immunity
principles to permit temporary moorage directly incidental and related to the
active recreational use of vessels.

[21]

While Mr. Newcomb agrees the judge correctly identified the
relevant division of powers principles, he disagrees with her application of those
principles. He submits the purpose and effect of the W1 Zone provisions are
centrally concerned with regulation of navigation activities and in particular,
of moorage within that zone.

[22]

Mr. Newcombs first argument, regarding the pith and substance step in
the analysis of identifying the matter, is the judge failed to consider extrinsic
communications and records of the District Council in which he says the Council,
among other things, clearly expressed a desire to relocate houseboats and other
vessels from certain areas of Okanagan Lake. Mr. Newcomb submits the stated
Purpose of the W1 Zone provisions fails to mention
those
motives,
appears self-serving and smacks of a tailored attempt to euphemize the true
aims of the W1 Zone Bylaw.

[23]

I see this argument as flawed for two reasons. First, Mr. Newcomb uses motive
interchangeably with purpose. That is, the extrinsic evidence relates to the
Districts motivation for enacting the W1 Zone. As the District says, the
motives or reasons behind the enactment of legislation are conceptually
distinct from the purpose of the legislation. Second, even if one accepted that
the Districts purpose in adopting the W1 Zone provisions was to eliminate
houseboats in the W1 Zone, that does not result in the primary purpose of the
provisions being navigation and shipping. Discerning the purpose is a matter of
statutory interpretation, and the meaning of the purpose statement in the
W1 Zone provisions, repeated here for ease of reference, is plain:

Purpose:
To
provide recreational opportunities, preserve and protect the natural qualities
of Okanagan Lake, and provide for the orderly development of boat docks and
moorage facilities associated directly with upland uses.

Thus, extrinsic evidence does not assist in determining
the meaning of the W1 Zone provisions which are clear on their face and there
is no evidence of bad faith on the part of the District.

[24]

In my view, the judge correctly determined by reference to both the
purpose statement and the substantive legislative provisions that the purpose
and pith and substance of the W1 Zone provisions of Bylaw 871 were to regulate
land use. She noted the W1 Zone regulated the use of the foreshore and certain
dry land elements, and held it was clear the purpose of the W1 Zone extends to
the regulation of the use of land covered by water, as seen by the reference to
temporary boat moorage, water-based recreational activities, mooring buoys and
the water-based component of boat launching facilities, docks, piers and
wharves and boat lifts (para. 30).

[25]

Nor did the judge fail to appreciate the effect of the restrictions in
the W1 Zone, including the prohibition of all uses other than those
expressly permitted. She recognized the W1 Zone regulations were part of a
larger legislative context, noting that by s. 4.5 of Bylaw 871, any uses not
expressly permitted were not permitted, so moorage and/or moorage buoys not
accessory to the use of an immediately abutting upland parcel were not
permitted uses (para. 34).

[26]

Furthermore, as discussed below, I consider the District was entitled to
enact the W1 Zone provisions of Bylaw 871 based on division of powers principles.

[27]

Mr. Newcomb relies mainly on the following cases to argue that the judge
incorrectly identified the pith and substance of the W1 Zone bylaw:
R. v. Will
(1999), 44 O.R. (3d) 315 (Prov. Div.);
Procureure Générale du Québec c.
Larochelle
(2003), 131 A.C.W.S. (3d) 846 (Que. C.A.);
R. v. Lewis
,
2009 BCPC 386; and
Ordon Estate v. Grail
, [1998] 3 S.C.R 437. However,
Larochelle
and
Will
predate
Lafarge
. In
Lafarge
, while the Court observed
land use is inherently local (para. 31), it also affirmed the double aspect
of land use control in federal harbours. The validity of the Vancouver Port
Authoritys land use controls rested on their integration with marine
transportation. But, consistent with the double aspect nature of land use
regulation, the federal land use jurisdiction did not attract
interjurisdictional immunity, as it did not fall within the core of navigation
and shipping (para. 72).

[28]

The finding that temporary moorage, incidental to active navigational
use, is at the protected core of navigation does not mean the pith and
substance may not remain within provincial jurisdiction, as contemplated by the
following passage from
Lafarge
:

[41]   Thus a provincial
Planning
Act
relating to pith and substance of Municipal Institutions in the
Province (
Constitution Act, 1867
, s. 92(8)) and Property and
Civil Rights in the Province (s. 92(13)) as well as Matters of a merely local
or private Nature (s. 92(16)) would quite permissibly have incidental
effects on matters within its scope that would otherwise fall within federal
jurisdiction over shipping and navigation, provided such incidental effects
are not precluded from doing so by (i) the doctrine of inter­jurisdictional
immunity or (ii) the operation of federal paramountcy.

[29]

Therefore, the judge was correct in addressing the ambit of moorage
rights incidental to navigation as part of the interjurisdictional immunity
analysis, and not as denying provincial/municipal jurisdiction over land use
regulation as being within ss. 92(13) and 92(16). The judge was also
correct in finding that, notwithstanding the impact on moorage, the pith and
substance of Bylaw 871 (which created and defined the W1 Zone) was
legislation about, and regulation of, land use and not shipping and navigation.

[30]

Mr. Newcomb cites
Ordon Estate
for the proposition that, as a
general matter within the Canadian federal system, it is constitutionally impermissible
for a validly enacted provincial statute of general application to affect
matters coming within the exclusive jurisdiction of Parliament. However,
Ordon
Estate
involved maritime negligence law which the Supreme Court has
recently confirmed is at the core of the federal power over navigation and
shipping:
Marine Services International Ltd. v. Ryan Estate
, 2013 SCC 44
at para. 59. In
Marine Services
, the Court overturned
Ordon Estate
,
stating it was no longer correct because: (i) it did not apply the correct
standard for determining impairment of a core, as it applied the broader
affects test from
Bell Canada v. Québec (Commission de la santé et de la
sécurité du travail)
, [1988] 1 S.C.R. 749 at 859-860, rather than the more
limited impairs test from
Canadian Western Bank
at para. 48; and (ii) it
did not apply the correct two-step test for interjurisdictional immunity as
established in
COPA
at para. 27.

[31]

Also, while the Court in
Marine Services
was not required to
engage in a pith and substance analysis, it commented on the scope of the
federal power over navigation and shipping as part of the interjurisdictional
immunity analysis. After noting the federal jurisdiction over navigation and
shipping was broad, the Court provided the following outline of its scope:

[61]   It encompasses those
aspects of navigation and shipping that engage national concerns which must be
uniformly regulated across the country, regardless of their territorial scope
(
Tessier
, at para. 22), and includes maritime law which
establishes the framework of legal relationships arising out of navigation and
shipping activities and the infrastructure of navigation and shipping
activities:
British Columbia (Attorney General) v. Lafarge Canada Inc.
,
2007 SC 23, [2007] 2 S.C.R. 86, at para. 62.

[32]

Mr. Newcomb largely repeats his argument in the court below regarding
Lewis
as an example of appropriate cooperation between levels of government. But
Lewis
,
too, is distinguishable on its facts.
Lewis
dealt with a challenge to
the validity of federal anchorage regulations in False Creek. False Creek is
unique because it is the only body of water where the federal government has implemented
moorage regulations. I agree with the District that upholding those regulations
does not support the corollary that any provincial regulation of moorage or
anchorage would be in pith and substance an invasion of the federal navigation
and shipping power.

[33]

Moreover, I agree with the District that Mr. Newcombs argument overlooks
the significant caveat on the scope of the federal authority over moorage as it
relates to federal navigation jurisdiction, as noted by Judge Kitchen and
referred to by the chambers judge at para. 42 of her reasons. The analysis
of Kitchen P.C.J. in
Lewis
of the constitutional challenge to the
anchorage regulations begins with the following at para. 29:

There is a common law right to
navigation which includes the incidental right to anchor:
Halsburys Laws of
England 2004
Vol. 49(3) 475-477. This is not a right to anchor or moor
permanently but it must be exercised reasonably as determined by the
circumstances at the time of anchoring such as the weather, loading or
unloading of the vessel, or the need for repairs to the vessel. The right to
anchor therefore contemplates the right to do so for a reasonable time, for a
reasonable purpose.

[34]

I agree with the District that, in essence, Mr. Newcombs argument seeks
to impose a constitutional restraint based on a public policy preference that
the federal government should regulate in this area. Such a preference cannot
trump the clear statement in
Lafarge
that constitutionally land use
control in harbours (and therefore the waters of Gellatly Bay and Okanagan
Lake) presents a double aspect.

[35]

Finally, Mr. Newcomb cites several decisions to submit that maintaining
a uniform body of Canadian maritime law should preclude municipal regulation of
moorage. While important, uniformity does not fall within the relevant division
of powers analysis. Therefore, I will only say that when the W1 Zone provisions
are read down, as the judge ordered, there is no basis to assert those
provisions undermine federal law relating to safe navigation.

Conclusion

[36]

In contending the pith and substance of Bylaw 871 is navigation and shipping,
Mr. Newcomb largely repeats his argument in the court below. I agree with
the District that the judge correctly applied settled principles of
constitutional law in determining the W1 Zone provisions of Bylaw 871 were in
pith and substance within provincial jurisdiction. In addition, the judge
correctly read down the impugned W1 Zone provisions to avoid their infringing
upon exclusive federal jurisdiction over navigation and shipping.

[37]

Accordingly, I find Mr. Newcombs argument inconsistent with a correct
application of constitutional division of powers principles and in particular,
principles of interjurisdictional immunity.

[38]

It follows that I would not give effect to this ground on the
cross-appeal.

Issue #2

[39]

Mr. Newcomb submits that because success was divided and/or these
proceedings are in the public interest, he was entitled to costs, or
alternatively, the judge ought not to have made any costs award.

[40]

This Court will not lightly interfere with a decision on costs. As Mr. Newcomb
recognizes, the standard of review applicable to discretionary decisions of
this nature is whether the judge misdirected herself on the law, or made a
palpable error in the assessment of the facts:
British Columbia (Minister of
Forests) v. Okanagan Indian Band
, 2003 SCC 71 at para. 43.

[41]

In the court below, the District sought costs on Scale C of Appendix B
to the
Supreme Court Civil Rules
on the basis the case was of more than
ordinary difficulty. Mr. Newcomb sought an order that each party bear its
own costs or, alternatively, that costs be on Scale B (ordinary difficulty). Mr. Newcomb
argued there were ample grounds for the court to exercise its discretion not to
award costs against him. The parties agreed there were three issues the court
should consider as to costs: (i) which party succeeded in the litigation; (ii) whether
the usual rule that costs follow the event should not be followed based on a
consideration of the factors relevant to public interest litigation; and (iii) if
awarded, what was the appropriate scale of costs.

[42]

In her reasons on costs, 2013 BCSC 2299, the judge observed that each
partys position at the hearing had to be compared to the outcome. After
setting out their positions at para. 3, she said:

It was clear, during the course
of the hearing, from the evidence and the submissions, that the respondent was
seeking an unfettered ability to moor his vessel for all and any amounts of
time at any location within the Licence Area and the W1 Zone. It was also clear
that the respondent was predominately concerned about long-term moorage of his
vessel during the times of the year at which active recreational boating on
Okanagan Lake is not practical, or at least not common, and not undertaken by
the respondent in particular, rather than short-term moorage associated with,
and incidental to, his active recreational boating activities.

[43]

The judge considered Rule 14-1(9) of the
Supreme Court Civil Rules
,
which reads:

Costs to follow event

(9)        Subject to subrule (12), costs
of a proceeding must be awarded to the successful party unless the court
otherwise orders.

[44]

The judge found the District had been the successful party. She
recognized Mr. Newcombs partial success in having the Licence and Bylaw
871 read down to permit temporary moorage, directly incidental and related to,
the active recreational use of vessels in the waters within the W1 Zone (at
para. 4), but she noted that while Mr. Newcomb had contended the Licence
and the W1 Zone provisions of Bylaw 871 were unconstitutional and that he was
not in breach of either, he was ultimately unsuccessful on both positions.

[45]

The judge further decided the case did not justify, on public interest
grounds, a variation from the usual rule that costs follow the event. She
therefore awarded costs to the District on Scale B.

[46]

On appeal, I see no merit to Mr. Newcombs public interest argument
that the judge did not refer to a marine facilities study undertaken by the
Regional District of Central Okanagan as being supportive of government
investment in marine recreational facilities, a political matter. Nor was there
any evidence on whether other local governments were encountering similar
moorage issues so as to be encouraged by the Districts success to themselves
seek injunctive relief, as Mr. Newcomb suggests.

[47]

Mr. Newcomb also relied on the factors recommended by the Ontario Law
Reform Commission, adopted in
Guide Outfitters Assoc. v. British Columbia
(Information and Privacy Commissioner)
, 2005 BCCA 368 at para. 8 (citing
MacDonald
v. University of British Columbia
, 2004 BCSC 412 at para. 13). In
particular, he submitted: (i) the litigation involved issues of importance
extending to anyone wishing to enjoy navigation on Okanagan Lake; (ii) he
had no pecuniary interest in the outcome; (iii) the issue was whether
boaters could moor in the relevant area at all; (iv) the issue had not
previously been decided in any proceeding against him; and (v) the
District had a superior capacity to bear costs. He further argued he had not
engaged in frivolous or vexatious litigation. Applying those factors, the judge
said:

[7]        I accept that the issue of the constitutionality
of the Licence of Occupation and the W1 Zone regulations is a matter of
interest beyond the immediate interests of the parties. However, I conclude
that the interest of the public at large was not engaged so much as the
interest of a defined group of people, namely, those who might wish to boat
within the waters that form part of the District of West Kelowna.

[8]        I also conclude that the respondent had a
pecuniary interest in the outcome. He does not currently have marina moorage
for his vessel, and had he succeeded in his constitutional attack, he would not
have been put to the expense of obtaining marina or other moorage for his
vessel nor to the cost and inconvenience of removing his vessel from the lake
at times he is not using it.

[9]        There are cases, upon which I relied, which bear
on the moorage issue, although I do not think it can be said that the precise
issues in this case had been decided against the respondent previously.

[10]      On the issue of the capacity to pay, I know little
about the resources of the respondent. Clearly the claimant has the capacity to
pay to bear costs, although at the expense of its taxpayers.

[11]      The final factor, namely, whether the respondent
has engaged in frivolous or vexatious litigation, is not a factor.

[12]      Balancing all of the
factors in this case, I conclude that the respondent has not satisfied me that
a departure from the normal rule concerning costs is justified.

[48]

Mr. Newcomb distinguishes
Okanagan Indian Band
on the basis it
dealt with circumstances where the court should grant an order for interim
costs in advance of the litigation, a more stringent test.

[49]

Mr. Newcomb concedes the judge correctly identified the factors adopted
in
Guide Outfitters
and applied in
Victoria (City) v. Adams
, 2009
BCCA 563 at para. 185. But he submits the judge erred in concluding the
circumstances of this case do not fall within the ambit of those factors.

[50]

I agree with the judges conclusion that the group whose interests were
affected by this case is much smaller than as characterized by Mr. Newcomb.
As the judge observed, the interest affected is that of a defined group: those
who might wish to boat within the waters that form part of the District of West
Kelowna (para. 7).

[51]

Nonetheless, it must be recalled that the position of the District, even
in its notice of application which was narrower than its notice of civil claim,
was that the W1 Zone provisions of Bylaw 871 should be upheld in their entirety.
Had the District been successful in achieving this result, no vessel could ever
moor or anchor in the W1 Zone for any purpose. Thus, Mr. Newcomb succeeded in
defending against this uncompromising position to the extent that temporary
moorage is permitted if related to the active recreational use of vessels.

[52]

Although I agree that Mr. Newcomb did not meet the test for public
interest litigation, his partial success in defending the action with respect
to those who wish to moor within the W1 Zone was significant. I consider success
was therefore divided and the judge erred in determining the District was the
successful party in this litigation. In the result, I would make no order as to
costs.

[53]

Accordingly, I would allow Mr. Newcombs cross-appeal only to the
extent of setting aside the judges order as to costs so that the District and
Mr. Newcomb would bear their own costs of the proceeding below.

Conclusion

[54]

In light of the outcome and the agreement of the parties, I would vary
the judges order by substituting the following order:

THIS COURT DECLARES that:

1.         the
Licence of Occupation Number 344874 issued to the Plaintiff June 25, 2010
(the Licence of Occupation) does not make impermissible temporary moorage, directly
related and incidental to, the active recreational use of vessels;

2.         the
District of West Kelowna Zoning Amendment Bylaw 871.202 (the Bylaw or W1
Zone) is inapplicable to temporary moorage, directly related and incidental to,
the active recreational use of vessels, by operation of interjurisdictional
immunity;

3.         the
Defendant, Keith Newcomb, by mooring his houseboat within the Licence Area, to
and including July 17, 2010, was in breach of the Licence of Occupation; and

4.         the
Defendant, Keith Newcomb, has breached the provisions of the W1 Zone by mooring
his houseboat, the M.S. Grace, within the waters of Okanagan Lake subject to
the W1 Zone regulations, for times and purposes that were not temporary and not
directly incidental and related to his active recreational use of the M.S.
Grace.

THIS COURT ORDERS that:

4.         the Defendant, Keith Newcomb, and all other persons having
notice of this order, are restrained from mooring any houseboat or any other
vessel within the Licence Area and within the W1 Zone, for any time or any
purpose which is not temporary and not directly related and incidental to the
recreational use of the houseboat or vessel; and

5.         the parties will bear their own
costs.

[55]

I would accede to Mr. Newcombs cross-appeal on costs to the extent
described above.

[56]

The District has achieved substantial success on appeal but Mr.
Newcomb succeeded on the costs issue which involved a substantial amount. I
would therefore order the District receive 80 per cent of its costs on appeal.

The
Honourable Madam Justice MacKenzie

I agree:

The Honourable Mr. Justice
Donald

I agree:

The Honourable Mr. Justice
Goepel


